Case 1:18-Cv-02493 Document 1 Filed 10/29/18 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

H. RICHARD WINN
150 East 69th Street -Apt. 29]
New York` NY l()OZl
Plaintiff,

v. : Civil Action No.
U.S. DEPARTl\/IENT OF JUSTICE
950 Pennsylvania Ave., NW
Washington, DC 20530-00()1

Defendant.

 

COMPLAINT FOR DECLARATORY JUDGMENT
AND INJUNCTIVE RELIEF

l. This is an action under the Freedom oflnformation Act (“FOIA”). 5 U.S.C. §
552, as amended. and the Privacy Act of 1974, ("Privacy Act"), 5 U.S.C. § 552(a) as

well as agency FOIA regulations challenging the failure of the United States Department

of Justice (‘“Justice") to fulfill the request of Dr. H. Richard Winn for documents

concerning himself.

2. This case seeks declaratory relief that defendant is in violation of the FOIA
and Privacy Act for failing to fulfill plaintiffs request for records, and injunctive relief

that defendant immediately and fully comply with plaintiffs request under the FOIA and

the Privacy Act.

Case 1:18-cv-02493 Document 1 Filed 10/29/18 Page 2 of 6

JURISDICTION AND VENUE

3. This Court has both subject matter jurisdiction over this action and personal
jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 5 U.S.C. § 702,
which gives the Court jurisdiction over agency actions where an aggrieved party has
suffered wrong within the meaning of a “relevant statute," here the FOIA. This Court
also has jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue lies in this
district under 5 U.S.C. § 703. 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § l39l(e).

4. Plaintiff H. Richard Winn ("Winn") is a citizen of New York. Dr. Winn was
investigated by the Department of Justice from 1990 to 2002 while he was the chair of
the Department of Neurological Surgery at the University of Washington.

5. Defendant .lustice is an agency within the meaning of5 U.S.C. § 552(f). The
Executive foice for United States Attorneys ("EOUSA") is a component of Justice.
Defendant .lustice. through its component, the EOUSA is the federal agency with
possession and control of the records responsive to plaintiffs request and is responsible
for fulfilling the FOIA request of H. Richard Winn.

STATUTORY FRAMEWORK
The Freedom of Information Act

6. The FOIA_ 5 U.S.C. § 552. requires agencies of the federal government to
release requested records to the public unless one or more specific statutory exemptions
apply.

7. An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency`s determination whether or not to fulfill

l\.)

Case 1:18-cv-02493 Document 1 Filed 10/29/18 Page 3 of 6

the request and of the requester`s right to appeal the agency’s determination to the agency
head. 5 U.S.C. § 552(a)(6)(A)(i).

8. An agency must respond to a FOIA appeal within 20 working days` notifying
the appealing party of the agency`s determination to either release the withheld records or
uphold the denial. 5 U.S.C. § 552(a)(6)(A)(ii).

9. ln "unusual circumstances~" an agency may delay its response to a FOIA
request or appeal. but must provide notice and must also provide "the date on which a
determination is expected to be dispatched." 5 U.S.C. § 552(a)(6)(B).

lO. This Court has jurisdiction_ upon receipt of a complaint "to enjoin the agency
from withholding agency records and to order the production of any agency records
improperly withheld from the complainant." 5 U.S.C. § 552(a)(4)(B).

ll. The FOIA provides a mechanism for disciplinary action against agency
officials who have acted inappropriately in withholding records. Specifically, when
requiring the release of improperly withheld records_ if the court makes a written finding
that "the circumstances surrounding the withholding raise questions whether agency
personnel acted arbitrarily or capriciously,” a disciplinary investigation is triggered 5
U.S.C. § 552(a)(4)(F).

FACTS GIVING RISE TO PLAINTIFF’S CLAIMS FOR RELIEF

l2. By letter sent via email dated January 5. 2018, Dr. Winn, through counsel,
submitted a FOlA/Privacy Act request to the EOUSA seeking copies of all records
concerning himself Dr. Winn specifically sought all records maintained by the United

States Attomeys Office for the Western District of Washington where he was the subject

bJ

Case 1:18-cv-02493 Document 1 Filed 10/29/18 Page 4 of 6

of a federal investigation from 1990 to 2002 while he was the Chair of the Department of
Neurological Surgery at the University of Washington.

l3. Via email dated January 23, 2018. the EOUSA acknowledged plaintiff s
request and assigned it tracking number l*`,()LFSA-Z()l 8-00l 673.

14. By letter dated January 23. 20l 8. plaintiff provided the EOUSA additional
variations of plaintiffs name in which they should conduct their search for responsive
records. Plaintiff additionally provided the obituaries of Dr. Gregory Folz and Dr. Albert
Basil Harris. former associates of plaintiff who should appear in the responsive records
but are now deceased

l5. Plaintiff has not received any further communications nor any records
pursuant to his request as of the date of this complaint

PLAINTIFF’S CLAIMS FOR RELIEF

CLAIM ONE
(F ailure to Conduct an Adequate Search)

16. Plaintiff re-alleges and incorporates by reference all preceding paragraphs

17. Plaintiff submitted a request that reasonably described the records sought and
was made in accordance with Justice’s published rules.

18. ln response, defendant has failed to conduct a search reasonably calculated to
uncover all responsive agency records.

l9. Therefore, defendant has violated the FOIA`s mandate to search for
responsive records. 5 U.S.C. §552(a)(3)(D).

20. Plaintiffis entitled to injunctive and declaratory relief with respect to the

search for the requested records.

Case 1:18-cv-02493 Document 1 Filed 10/29/18 Page 5 of 6

CLAIM TWO
(F ailure to Produce Records Under the FOIA)

2 l. Plaintiff realleges and incorporates by reference all preceding paragraphs

22. Plaintiff properly asked for records within defendant`s control.

23. Plaintiff is entitled by law to access to the records requested under the FOIA_
unless defendant make an explicit and justified statutory exemption claim.

24. Defendant has not produced all the records responsive to plaintiffs FOIA
request.

25. Therefore.y defendant has violated the FOIA`s mandate to release agency
records to the public by failing to release the records as plaintiff specifically requested 5
U.S.C. §§ 552(a)(3)(A). 552(a)(4)(B).

PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully requests that this Court:

(l) Declare that defendant has violated the FOIA by failing to conduct an
adequate search for records responsive to plaintiffs FC)IA request;

(2) Order the defendant to immediately conduct and document an adequate
Search for responsive records as dictated by plaintiffs request;

(3) Declare that the defendant has violated the FOlA by failing to lawfully satisfy
plaintiff s FOIA request;

(4) Order the defendant to release all records responsive to plaintiffs FOIA
request;

(5) Award plaintiff his reasonable attorney fees and litigation costs in this action,
pursuant to 5 U.S.C. § 552(a)(4)(E); and

(6) Grant such other and further relief as the Court may deem just and proper.

Case 1:18-cv-02493 Document 1 Filed 10/29/18 Page 6 of 6

Dated: October 29. 2018

Respectfully1j£llm1tted

/L/`/

Scott A. Hodes

(D.C. BarNo. 430375)
P.O. Box 42002
Washington. D.C. 20015
Phone (301) 404-0502
Fax (413) 641-2833

Attorney for Plaintiff

